Citation Nr: 0730769	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for heart disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.

At the hearing, the veteran was informed that he should 
submit a medical statement supporting his contention that his 
heart disease is secondary to his service-connected PTSD.  
The veteran was thereafter afforded a reasonable opportunity 
to submit the documents.  The veteran, furthermore, waived 
his right to have the evidence initially considered by the 
RO.  The Board notes that after the case was certified on 
appeal, the veteran submitted additional evidence in support 
of his appeal. 


FINDING OF FACT

The veteran's heart disability was not caused or permanently 
worsened by his service-connected PTSD.   


CONCLUSION OF LAW

The veteran's heart disability is not proximately due to or 
the result of service-connected disability.  38 C.F.R. 
§ 3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided required 
notice, to include notice that he should submit all pertinent 
evidence in his possession, in a letter sent in May 2005, 
before the initial adjudication of the claim.  He was 
provided notice concerning the disability-rating and 
effective-date elements of a service connection claim in a 
letter mailed in December 2006.  Although the December 2006 
letter was not provided before the initial adjudication of 
the claim and it did not specifically indicate that the 
information provided relates to the veteran's heart claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's heart disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely or adequate notice 
with respect to those elements of the claim is no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that 
the originating agency obtained service medical records and 
VA and private treatment records.  In addition, the veteran 
was afforded an appropriate VA examination to determine the 
etiology of his heart disability.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The medical evidence shows that the veteran was initially 
diagnosed with heart disease many years following his 
discharge from service.  

The veteran contends that he is entitled to service 
connection for a heart disability because it is secondary to 
his service-connected PTSD.  Medical opinions have been 
submitted in support of this contention.

In August 2004, Dr. C., the veteran's cardiologist, opined 
that the degree of coronary artery disease in a relatively 
young man could be precipitated and exacerbated by post-
traumatic stress disorder secondary to the veteran's military 
service during the Vietnam War.  Since this physician failed 
to provide reasoning or discussion for his opinion and 
because the opinion is speculative in nature, the Board does 
not find it probative or persuasive.  

In May 2007, Dr. A, a cardiologist, stated that considering 
the extent of the veteran's cardiac problems, he strongly 
suspected that the cardiac problems have been occurring since 
the veteran was a relatively young man.  He opined that it 
was more likely than not the veteran has had a significant 
element of post-traumatic stress syndrome that has 
contributed to his hypertension and cardiac problems, 
particularly his coronary disease.  The Board has also found 
this opinion to be of limited probative value because the 
physician provided no persuasive reasoning for his opinion.

In June 2007, Dr. C. provided another opinion.  After having 
reviewed the records from the veteran's file, Dr. C. opined 
that the veteran's heart problems are more likely than not 
exacerbated by his PTSD.  The Board has also found this 
opinion to be of limited probative value because the 
physician failed to properly support his opinion.  Moreover, 
he did not address whether the veteran's heart disability was 
caused or permanently worsened by his PTSD.  

In February 2007, the veteran was afforded a VA examination 
to determine the etiology of his heart disability.  After 
examining the veteran and his pertinent medical history, the 
examiner opined that the veteran's coronary artherosclerosis 
with subsequent myocardial infarction and mitral valve 
replacement due to papillary muscle dysfunction from the 
myocardial infarction are most likely unrelated the veteran's 
diagnosed PTSD.  The examiner explained that data, including 
the Psychosomatic Medicine article from 1997, show, at most, 
a possible correlation between PTSD and cardiovascular 
disease later in life.  The examiner found that there are no 
data that clearly connect artherosclerotic cardiovascular 
disease and PTSD.  Instead, the veteran's inability to have 
his dyslipidemia controlled and having bouncing around blood 
pressure readings, clearly point toward progression of the 
cardiovascular disease, unrelated to any other conditions.  

It should also be noted that the appellant has submitted a 
medical article that addresses stress and diseases; however, 
such evidence does not relate this veteran's heart disease 
with his PTSD.  With regard to medical article evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, the 
medical text evidence submitted by the appellant is not 
accompanied by the medical opinion of a medical professional.  
Additionally, the VA examiner commented on the article 
stating that it showed "possible, at most," correlation 
between PTSD and cardiovascular disease.  For these reasons, 
the Board must find that the medical text evidence does not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  See Sacks, 11 Vet. App. at 317; 
see Libertine, 9 Vet. App. at 523.

The Board has found the February 2007 VA medical opinion 
against the claim to be the most probative evidence 
concerning the etiology of the veteran's heart disability 
because it was rendered after examining the veteran, 
reviewing the veteran's pertinent medical history and 
pertinent medical text, and is supported by persuasive 
reasoning.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for heart disability as 
secondary to service-connected PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


